Citation Nr: 1511450	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-10 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU), due to service-connected disabilities.

2.  Entitlement to service connection for gastroesophogeal reflux disease (GERD).

3.  Entitlement to service connection for a liver condition.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a left shoulder condition.

6.  Entitlement to an increased rating for irritable bowel syndrome. 

7.  Entitlement to an increased rating for residuals of injury to lumbar spine.

8.  Entitlement to an increased rating for residuals of a right shoulder injury.

9.  Entitlement to an increased rating for residuals of a right knee injury.
10.  Entitlement to an increased rating for chondromalacia of the left knee.

11.  Entitlement to an initial rating in excess of 10 percent for limited flexion of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to July of 1987 and from February 1988 to August 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at an September 2013 videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The RO issued an April 2012 rating decision denying service connection for GERD, a liver condition, PTSD and a left shoulder condition, denying an increased rating for the Veteran's service-connected irritable bowel syndrome, residuals of injury to lumbar spine, residuals of a right shoulder injury, residuals of a right knee injury, chondromalacia of the left knee, and granting service connection for limited flexion of the right knee with a 10 percent evaluation.  The Veteran filed a timely Notice of Disagreement (NOD).  While the NOD is undated, it appears to have filed in or prior to June 2012 and the Board finds that it is timely.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to this NOD.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claim must be remanded for further procedural development.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As previously discussed, a SOC was not issued with respect to the Veteran's service connection claim for GERD, a liver condition, PTSD and a left shoulder condition, and increased rating claims for the Veteran's service-connected irritable bowel syndrome, residuals of injury to lumbar spine, residuals of a right shoulder injury, residuals of a right knee injury, chondromalacia of the left knee, and limited flexion of the right knee.  The Veteran did submit an appropriate notice of disagreement (NOD) after the April 2012 rating decision denying those issues.  As a SOC was not issued, the Board does not have jurisdiction over the matters and they must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

With respect to the Veteran's claim for entitlement to a total disability rating based upon individual unemployability (TDIU), the Board notes that the Veteran's most recent VA examination providing an opinion on his employability was in June 2012.  Since that time, the Veteran has asserted a worsening of his condition, specifically at his September 2013 videoconference hearing.  As a result, the Board finds that a new VA examination to assist in determining whether the Veteran is unemployable due to his service-connected disabilities is both necessary and warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case referable to the Veteran's service connection claim for GERD, a liver condition, PTSD and a left shoulder condition, and increased rating claims for the Veteran's service-connected irritable bowel syndrome, residuals of injury to lumbar spine, residuals of a right shoulder injury, residuals of a right knee injury, chondromalacia of the left knee, and limited flexion of the right knee.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

2.  Contact the Veteran and request that the he identify any other relevant treatment that he has received or is receiving, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  If any records of identified treatment are found to be unavailable, this should be noted in the claims file and the Veteran should be advised of such.
3.  Thereafter, the Veteran should be scheduled for appropriate VA examination(s) to determine whether the Veteran is unemployable due to his service-connected disabilities.  At the time of the examination(s), the examiner(s) should be expressly advised as to what disabilities the Veteran is service-connected for.

The claims folder is to be made available to the examiner(s) to review.  The examiner(s) must opine whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran is unable to obtain and retain substantially gainful employment based on the Veteran's service-connected disabilities at the time of the examination. 

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider any relevant medical or lay evidence, and should reconcile his/her findings with any conflicting medical evidence.

4.  Any VA opinions obtained as a result of this examination should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




